        Case 4:19-cv-00918-A Document 1 Filed 10/31/19              Page 1 of 7 PageID 1


                              UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                  FORT WORTH DIVISION


 ROBERTO FERNANDEZ,                                         CIVIL COMPLAINT
             Plaintiff,                                   CASE NO. 4:19-cv-00918
 v.

 EASY CASH ASAP, LLC,                                    DEMAND FOR JURY TRIAL

             Defendant.


                                          COMPLAINT

        NOW COMES EASY CASH ASAP, LLC (“Plaintiff”), by and through his attorneys,

Sulaiman Law Group, Ltd. (“Sulaiman”), complaining as to the conduct of EASY CASH ASAP,

LLC, (“Defendant”), as follows:

                                     NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Telephone Consumer Protection

Act (“TCPA”) under 47 U.S.C. § 227 et seq., and violations of the Texas Debt Collection Act

(“TDCA”) pursuant to Tex. Fin. Code Ann. §392.

                                     JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the TCPA. Subject matter jurisdiction

is conferred upon this Court by 47 U.S.C § 227, 28 U.S.C. §§ 1331 and 1337, as the action arises

under the laws of the United States. Supplemental jurisdiction exists for the state law claim

pursuant to 28 U.S.C. § 1367.

      3. Venue is proper in the Northern District of Texas pursuant to 28 U.S.C. §1391 as Defendant

engages in substantial business activity in this District, and a substantial part of the events or

omissions giving rise to the claims occurred within this District, 28 U.S.C. § 1391(b).
        Case 4:19-cv-00918-A Document 1 Filed 10/31/19               Page 2 of 7 PageID 2


                                              PARTIES

   4. Plaintiff is a natural person residing in Fort Worth, Texas.

   5. Plaintiff is a “person” as defined by 47 U.S.C. § 153(39).

   6. Defendant is an online lender offering short-term installment loans to qualified consumers

in the states of Missouri, Wisconsin, South Carolina, and Utah. Defendant maintains a registered

office address at 11775 W. 112th St., Suite 103, Overland Park, KS 66210, and it regularly collects

debts from consumers.

   7. Defendant is a “person” as defined by 47 U.S.C. § 153(39).

   8. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                              FACTS SUPPORTING CAUSES OF ACTION

   9.     On or about October 8, 2019, Plaintiff began receiving calls to his cellular phone from the

phone number (816) 287-2041, which belongs to, or is used by, Defendant.

   10. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and

operator of the above cellular phone ending in 1091. Plaintiff is and always has been financially

responsible for the cellular phone and its services.

   11. Plaintiff did not ever obtain or apply for a loan from Defendant nor did Plaintiff ever have

a prior business relationship with Defendant. As such, Plaintiff did not understand why Defendant

was calling him.

   12. Upon information and belief, Defendant was calling Plaintiff to collect upon an unknown

debt that was in default.

   13. On October 8, 2019, Defendant called Plaintiff multiple times.

   14. On October 9, 2019 Defendant called Plaintiff at approximately 12:09 p.m., then at 12:10
                                                  2
       Case 4:19-cv-00918-A Document 1 Filed 10/31/19               Page 3 of 7 PageID 3


p.m., then at 12:16 p.m., then at 12:17 p.m., and then again at 12:21 p.m.

   15. The calls on October 9, 2019 continued. Plaintiff then received a call at 2:19 p.m and then

4 consecutive calls, barely seconds apart, all at 2:20 p.m.

   16. Plaintiff does not generally answer calls he does not recognize, but frustrated with the

barrage and frequency of the calls, on the same day of October 9, 2019, at approximately 2:21 p.m.

Plaintiff answered a call from Defendant. In this call, Plaintiff noted a pause lasting several

seconds in length before Defendant answered.

   17. Plaintiff advised Defendant that he did not know who it was and that he did not have

anything to do with it. Defendant asked Plaintiff for personal information but Plaintiff refused to

provide it to Defendant as Plaintiff had never had any kind of relationship with Defendant.

Plaintiff angrily demanded that Defendant stop calling him, but Defendant ignored Plaintiff’s

demand.

   18. On October 9, 2019, Defendant called Plaintiff again at approximately 5:38 p.m. and 7:54

p.m.

   19. On October 10, 2019, the barrage of calls continued. Plaintiff received another call at

2:26 p.m. and yet another at 7:49 p.m.

   20. Immediately after receiving the call at 7:49 p.m., on October 10, 2019, Plaintiff called

Defendant. Defendant answered, and Plaintiff was put on “hold” for several minutes, but Plaintiff

could still hear voices in the background. Tired of waiting, Plaintiff hung up.

   21. After Plaintiff hung up, he immediately called back hoping he would not be put on hold

again. But when Defendant answered this second call from Plaintiff, Plaintiff again, was put on

“hold.” Although Plaintiff was put on “hold” this second time, again he heard voices in the

background.

   22. Plaintiff noted that Defendant was due to close at 8:00 pm on October 10, 2019. Upon
                                                 3
      Case 4:19-cv-00918-A Document 1 Filed 10/31/19                 Page 4 of 7 PageID 4


information and belief, Defendant knew it was Plaintiff calling it back within those last ten minutes

before Defendant closed. Rather than speak with Plaintiff to address the reasons Defendant kept

calling despite the demand to stop, upon information and belief, Defendant chose to “run out the

clock” and ignore Plaintiff by putting him on “hold” until Defendant ceased operations for the day.

   23. Within the course of a few days, Defendant called Plaintiff dozens of times with many

calls made only seconds apart.

   24. The volume and frequency of the calls made to Plaintiff, especially after he explained that

he had no relationship to the Plaintiff and after he demanded the calls to stop, were annoying and

harassing.

   25. The barrage of calls and Defendant’s conduct in putting Plaintiff on “hold” twice in the

last minutes before it closed on October 10, 2019, to avoid speaking with Plaintiff, evidenced

Defendant’s intent to harass Plaintiff.

   26. Frustrated over Defendant’s conduct, Plaintiff spoke with his attorneys regarding his

rights.

   27. Plaintiff has been unfairly and unnecessarily harassed by Defendant’s actions.

   28. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

limited to, invasion of privacy, aggravation that accompanies collection telephone calls,

emotional distress, increased risk of personal injury resulting from the distraction caused by the

calls, increased usage of his telephone services, loss of cellular phone capacity, diminished

cellular phone functionality, decreased battery life on his cellular phone, and diminished space

for data storage on her cellular phone.

          COUNT I – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

   29. Plaintiff repeats and realleges paragraphs 1 through 28 as though fully set forth herein.

   30. The TCPA, pursuant to 47 U.S.C. § 227(b)(1)(iii), prohibits calling persons on their
                                                 4
       Case 4:19-cv-00918-A Document 1 Filed 10/31/19                 Page 5 of 7 PageID 5


  cellular phone using an automatic telephone dialing system (“ATDS”) without their consent. The

  TCPA, under 47 U.S.C. § 227(a)(1), defines an ATDS as “equipment which has the capacity...to

  store or produce telephone numbers to be called, using a random or sequential number generator;

  and to dial such numbers.”

     31. Defendant used an ATDS in connection with its communications directed towards

  Plaintiff’s cellular phone. The noticeable pause, lasting several seconds in length, which Plaintiff

  experienced during answered calls from Defendant is instructive that an ATDS is being utilized to

  generate the phone calls. Moreover, the nature and frequency of Defendant’s contacts points to the

  involvement of an ATDS.

     32. Defendant violated the TCPA by placing dozens of phone calls to Plaintiff’s cellular

  phone using an ATDS without his prior consent.

     33. The calls placed by Defendant to Plaintiff were regarding collection activity and not for

  emergency purposes as defined by the TCPA under 47 U.S.C. §227(b)(1)(A)(i).

     34. Under the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(B), Defendant is liable to Plaintiff

  for at least $500.00 per call. Moreover, Defendant’s willful and knowing violations of the TCPA

  should trigger this Honorable Court’s ability to triple the damages to which Plaintiff is otherwise

  entitled to under 47 U.S.C. § 227(b)(3)(C).

     WHEREFORE, Plaintiff, ROBERTO FERNANDEZ, respectfully requests that this

Honorable Court enter judgment in his favor as follows:

     a. Declaring that the practices complained of herein are unlawful and violate the
        aforementioned statutes and regulations;

     b. Awarding Plaintiff damages of at least $500.00 per phone call and treble damages
        pursuant to 47 U.S.C. §§ 227(b)(3)(B)&(C);

     c. Awarding Plaintiff costs and reasonable attorney fees; and

     d. Awarding any other relief as this Honorable Court deems just and appropriate.
                                                  5
      Case 4:19-cv-00918-A Document 1 Filed 10/31/19                  Page 6 of 7 PageID 6



                 COUNT II – VIOLATIONS OF THE TEXAS DEBT COLLECTION ACT

   35. Plaintiff restates and realleges paragraphs 1 through 28 as though fully set forth herein.

   36. Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1).

   37. The subject debt is a “debt” “consumer debt” as defined by Tex. Fin. Code Ann. §

392.001(2) as it is an obligation arising from a transaction for personal, family, or household

purposes. Defendant provides short-term loans to consumers.

   38. Defendant is a “debt collector” as defined by Tex. Fin. Code Ann. § 392.001(6) and (7).

            i.   Violations of TDCA § 391.302

   39. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.302(4), states that “a debt collector may

not oppress, harass, or abuse a person by causing a telephone to ring repeatedly or continuously,

or making repeated or continuous telephone calls, with the intent to harass a person at the called

number.”

   40. Defendant’s conduct violated the TDCA. The volume and frequency of calls over the

course of few days despite the demand to stop calling coupled with Defendant’s actions in ignoring

Plaintiff by falsely putting him on “hold” twice in the few minutes before it closed, so as to avoid

speaking to Plaintiff, evidences Defendant’s intent to harass and annoy Plaintiff.

   41. Furthermore, Defendant relentlessly contacted Plaintiff numerous times. Placing such

voluminous calls in short succession constitutes conduct causing a telephone to ring repeatedly or

continuously with the intent to annoy, abuse, and harass Plaintiff.

   42. Upon being told to stop calling, Defendant had ample reason to be aware that it should

cease its harassing campaign of collection phone calls. Nevertheless, Defendant consciously chose

to continue placing calls to Plaintiff’s cellular phone without his consent.

   43. As alleged above, Plaintiff was harmed by Defendant’s conduct.


                                                 6
     Case 4:19-cv-00918-A Document 1 Filed 10/31/19                 Page 7 of 7 PageID 7



   WHEREFORE, Plaintiff, ROBERTO FERNANDEZ, respectfully requests that this
Honorable Court:

       a. Declare that the practices complained of herein are unlawful and violate the
            aforementioned statute;
       b. Entitling Plaintiff to injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1);
       c. Award Plaintiff actual damages, pursuant to Tex. Fin. Code Ann. § 392.403(a)(2);
       d. Award Plaintiff punitive damages, in an amount to be determined at trial, for the
            underlying violations;
       e. Award Plaintiff costs and reasonable attorney fees as provided under Tex. Fin. Code
            Ann. § 392.403(b); and
       f.   Award any other relief as the Honorable Court deems just and proper.

Plaintiff demands trial by jury.

Dated: October 31, 2019
                                                    Respectfully Submitted,

                                                    /s/ Majdi Y. Hijazin

                                                    Majdi Y. Hijazin, Of Counsel
                                                    Counsel for Plaintiffs
                                                    Sulaiman Law Group, Ltd.
                                                    2500 S. Highland Avenue, Suite 200
                                                    Lombard, IL 60148
                                                    Phone: (630) 575-8181
                                                    Fax: (630) 575-8188
                                                    mhijazin@hijazinlaw.com




                                                7
